DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 3-7, 12, 13, and 15 have been amended.
Claims 16-20 have been added.
Claims 1-20 are pending.

Information Disclosure Statement

The IDSs filed 5/6/2019, 9/4/2019, 4/27/2020, and 4/23/2021 have been considered by the Examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 12, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. No. 2016/0119913 to Shaw.

As to claims 1 and 15, Shaw teaches:
a.	A first common control plane function of a mobile radio communication network receiving a connection request from a mobile terminal (receiving connection request from mobile device) (Shaw, [0019]).
b.	The first common control plane function authenticating the mobile terminal including generating an authentication context of the mobile terminal (authentication data) (Shaw, [0019]).
c.	The first common control plane function forwarding the connection request and transmitting the authentication context of the mobile terminal to a second common control plane function of the mobile radio communication network (forwarding quest and authentication data) (Shaw, [0019]).
d.	The second common control plane function connecting the mobile terminal to the mobile radio communication network (successful authentication) (Shaw, [0021]).



As to claims 3 and 16, Shaw teaches notifying the mobile terminal that it is allowed to connect to the mobile radio communication network (successful authentication message is returned) (Shaw, [0021]).

As to claims 5, 19, and 20, Shaw teaches the second common control plane function setting up a communication session for the mobile terminal via the mobile radio communication network (session establishment) (Shaw, [0020]).

As to claim 12, Shaw teaches the first common control plane function and the second common control plane function each include at least one of mobile terminal authentication functionality, a mobility management functionality, a common control plane function selection functionality and a network slice selection functionality (authentication in HSS) (Shaw, [0020-0021]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6-11, 13, and 14 and claim 17 and claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. No. 2016/0119913 to Shaw as applied to claim 1, claim 2, and claim 3 respectively above, and further in view of WO 2015/182111 to Zhang.

As to claims 4, 17, and 18, Shaw does not expressly mention a secure communication. However, in an analogous art, Zhang teaches setting up secure communication with the mobile terminal (establishing a secure connection after successful authentication) (Zhang, [0034]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the mobile communication device authentication scheme of Shaw with the secure communication link of Zhang in order to increase the security and efficiency of the communications network as suggested by Zhang (Zhang, [0007]).

As to claim 6, Shaw does not expressly mention an attach request. However, in an analogous art, Zhang teaches the connection request is an attach request (Zhang, [0015]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the mobile communication device authentication scheme of Shaw with the secure communication link of Zhang in order to increase the efficiency of the communications network as suggested by Zhang (Zhang, [0007]).

As to claim 7, Shaw does not expressly mention an authentication key. However, in an analogous art, Zhang teaches the authentication context includes an authentication key (Zhang, [0034]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the mobile communication device authentication scheme of Shaw with the secure communication link of Zhang in order to increase the security and efficiency of the communications network as suggested by Zhang (Zhang, [0007]).

As to claim 8, Shaw as modified teaches the authentication key allows an UE to authenticate with the network after a handover (Zhang, [0034]).

As to claim 9, Shaw does not expressly mention an indication that authentication has already been performed. However, in an analogous art, Zhang teaches the authentication context indicates that the UE authentication has already been performed (Zhang, [0043]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the mobile communication device authentication scheme of Shaw with the secure communication link of Zhang in order to increase the security and efficiency of the communications network as suggested by Zhang (Zhang, [0007]).


Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the mobile communication device authentication scheme of Shaw with the secure communication link of Zhang in order to increase the security and efficiency of the communications network as suggested by Zhang (Zhang, [0007]).

As to claim 11, Shaw does not expressly mention forwarding between control planes. However, in an analogous art, Zhang teaches the connection request is forwarded from the first common control plane function to the second common control plane function by means of a forwarded attach request message which includes the authentication context (forwarding between functionalities) (Zhang, [0057]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the mobile communication device authentication scheme of Shaw with the secure communication link of Zhang in order to increase the security and efficiency of the communications network as suggested by Zhang (Zhang, [0007]).


As to claim 13, Shaw does not expressly mention transmitting the authentication context to another function. However, in an analogous art, Zhang teaches the first 
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the mobile communication device authentication scheme of Shaw with the secure communication link of Zhang in order to increase the security and efficiency of the communications network as suggested by Zhang (Zhang, [0007]).

As to claim 14, Shaw does not expressly mention an authentication flag. However, in an analogous art, Zhang teaches the indication is an authentication flag (authentication is indicated so that the new MME does not need to contact the dedicated MME) (Zhang, [0066-0067]).
Therefore, one of ordinary skill in the art at the time the invention was made would have been motivated to implement the mobile communication device authentication scheme of Shaw with the secure communication link of Zhang in order to increase the security and efficiency of the communications network as suggested by Zhang (Zhang, [0007]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S POWERS whose telephone number is (571)272-8573. The examiner can normally be reached M-F 7:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571 270 3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.